Order issue October      2, , 2012




                                                 In The
                                   Tourt uf Apprats
                          Iffift4 Bistrirt uf 3Jrxas at Dallas
                                         No. 05-12-00743-CR
                                         No. 05-12-00744-CR


                          ANTHONEY EUGENE JOHNSON Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee


                       On Appeal from the 292nd Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F08-71994-V, F11-00273-V


                                            ORDER
        The Court DENIES appellant's second motion to extend time to file his brief.

        We ORDER the trial court to conduct a hearing to determine why appellant's brief has not

been filed. In this regard, the trial court shall make appropriate findings and recommendations and

determine whether appellant desires to prosecute the appeal, whether appellant is indigent, or if not

indigent, whether retained counsel has abandoned the appeal. See TEX. R. APP. P. 38.8(b). If the

trial court cannot obtain appellant's presence at the hearing, the trial court shall conduct the hearing

in appellant's absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.—Corpus Christi 1987, no pet.)

(per curiam). If appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of new counsel.

        We ORDER the trial court to transmit a record of the proceedings, which shall include
written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.